Citation Nr: 0308474	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for bilateral pes planus, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to 
September 1997.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1998, in 
which the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA) granted service 
connection for bilateral pes planus and assigned a 10 percent 
rating therefor, effective as of September 13, 1997, the day 
following the veteran's last day of active service.  In May 
2001, the Board remanded this claim in order to obtain 
additional medical evidence.  The case is again before the 
Board for appellate review.

The issue of entitlement to TDIU benefits is the subject of 
the REMAND section of this decision, set forth below.

The Board notes that the veteran's claim is currently under 
the regional office jurisdiction of the Nashville, Tennessee, 
RO.


FINDINGS OF FACT

Since September 13, 1997, bilateral pes planus has been 
manifested primarily by "rather" pronated feet, and by 
callus formation.  It has been productive of less than severe 
impairment.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral pes planus 
at any time since September 13, 1997, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate her claim, by the statement of the case and 
supplemental statement of the case issued in the development 
of this appeal.  In particular, the supplemental statement of 
the case, issued in February 2003, notified her that she was 
to advise VA as to any other evidence she wanted VA to 
consider, the information she needed to furnish as to 


those records, and the steps VA would undertake to obtain any 
such evidence.  The Board accordingly finds that she was 
advised as to what evidence was needed to establish 
entitlement to the benefits she sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  It is specifically noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with her claims folder.  In addition, she has 
been accorded appropriate VA examination during the 
development of her claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Higher Initial Rating for Bilateral Pes Planus

Service connection for bilateral pes planus was granted by 
the St. Petersburg, Florida, RO in August 1998, at which time 
a 10 percent rating was granted, effective as of September 
13, 1997, the day following the veteran's last day of active 
service.  The veteran thereafter indicated timely 
disagreement with the assignment of that rating.  The Board 
notes that the provisions of Fenderson v. West, 12 Vet. 
App. 119 (1999), whereby "staged" ratings can be awarded for 
increased compensation claims resulting from an original 
grant of service connection, are for application in this 
instance.  It is also noted that, on a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  With regard to pes planus, the 10 percent rating 
that has been assigned, and which has been in effect since 
September 13, 1997, contemplates moderate impairment, as 
would be manifested by weight-bearing over or medial to the 
great toe, inward bowing of the tendon achillis, or pain on 
manipulation and use of the feet, either unilaterally or 
bilaterally.  A higher rating, of 30 percent, would be 
warranted for bilateral pes planus that is productive of 
severe impairment, as would be manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, or callosities.  (Inasmuch as service 
connection has been established for a bilateral disorder, the 
provisions of this diagnostic standard for award of a 20 
percent rating need not be discussed, in that such a rating 
is applicable only for a unilateral disability.)

The medical evidence does not demonstrate that an increased 
rating can be assigned at any time since September 13, 1997.  
The medical evidence dated on or after that date consists 
solely of the report of a VA examination conducted in January 
2000.  


This report shows that the veteran had "rather" pronated 
feet, with a grade 2-3 pes planus on the right and a grade 2 
on the left.  In addition, there was rigid callus formation 
on the medial heel pad bilaterally, along with slight callus 
formation on the medial aspect of the right great toe in the 
metaphalangeal joint region.  However, this report also shows 
that she walked without any apparent difficulty, to include 
heel and toe walk, and that there was no evidence of Achilles 
tendon spasm or displacement.  Both ankles exhibited, without 
pain, dorsiflexion to 10 degrees, as compared to full or 
normal ankle dorsiflexion to 20 degrees, and plantar flexion 
to 45 degrees, which constitutes full or normal plantar 
flexion; see 38 C.F.R. § 4.71, Plate II (2002).  There was no 
pain on manipulation, nor was there any plantar joint 
tenderness.  The report of radiographic studies of the feet 
conducted at that time indicates that the feet were normal.

The examination report, while noting the presence of 
deformity, in the form of "rather" pronated feet, and 
bilateral callus formation on the medial heel pad 
bilaterally, does not show that there was pain on 
manipulation or use, or that there was any swelling of the 
feet.  Most significantly, there did not appear to be any 
functional impairment; see 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition to 
noting that the veteran walked without any apparent 
difficulty, and was able to heel and toe walk, it was 
specifically noted, with regard to functional impairment, 
that while pain could limit functional ability during flare-
ups or with increased use, there was no pain on range of 
motion testing at the time of the examination.  

In brief, the preponderance of the evidence does not 
demonstrate that the criteria for the next higher evaluation 
are met.  The Board must conclude, accordingly, that the 
veteran's claim for an increased rating fails.




ORDER

An increased rating for bilateral pes planus, at any time 
since September 13, 1997, is denied.


REMAND

In February 2000, the St. Petersburg RO denied the veteran's 
claim of entitlement to TDIU benefits.  Notice of that 
decision was mailed to her on March 6, 2000, and a Notice of 
Disagreement (NOD) was received by VA later that same month.  
The claims folder does not reflect, however, that a Statement 
of the Case (SOC) has been furnished to her in response 
thereto.

In circumstances in which an NOD has been received, but an 
SOC has not been issued, the United States Court of Appeals 
for Veterans Claims (Court) has held that the proper remedy 
is a remand by the Board so as to allow issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This case is 
accordingly REMANDED for the following:

The RO is to issue an SOC with regard to 
the veteran's claim of entitlement to 
TDIU benefits.  The veteran is thereafter 
to be accorded the appropriate period of 
time within which to submit a Substantive 
Appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until she is so informed.  
The purposes of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
this claim should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



